Citation Nr: 1332488	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for a left shoulder disorder, claimed as secondary to the service-connected knee disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO.

The Veteran initially requested a personal hearing with a Veterans Law Judge.  The Veteran's representative withdrew the hearing request in correspondence dated in January 2012.

The Virtual VA paperless claims processing system includes electronic copies of VA treatment records, which are not all contained in the paper claims file.  These records were considered in a December 2011 Supplemental Statement of the Case.  A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims that his left shoulder disorder is the result of from several falls caused by his service-connected knee disabilities. 

The Veteran was afforded a VA examination in February 2006.  The examiner noted the Veteran's reports of falling intermittently and found that it was unlikely that the shoulders would be injured symmetrically.  

The examiner stated that the shoulder degeneration was likely due to lifetime wear and tear.  In this regard, the examiner noted that the Veteran had surgery on the left shoulder following a work injury.  

Subsequently, the Veteran was afforded a VA examination in August 2010.  The Veteran identified a history of falls and injuries related to the left shoulder.  Range of motion testing was performed.  The examination report does not contain an etiology opinion.  

The Board finds that the VA examinations of record are inadequate for adjudication purposes.  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2012). 

Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this regard, a review of the record shows the Veteran's reports of continued left shoulder pain.  For example, an August 2006 private treatment record from Dr. Berg relates the etiology of the Veteran's shoulder discomfort to frequent falls due to his knee condition.  The statement did not indicate the reasons for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning).

As such, if the Veteran did fall and injure his left shoulder as a result of his service-connected knee disabilities, then he may be entitled to service connection.

Therefore, the Veteran should be afforded a new VA examination to determine the nature and likely etiology of the claimed left shoulder condition, to include whether it was caused or aggravated by the service-connected knee disabilities.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed left shoulder condition.  

The claims file should be made available to the VA examiner for review.  All indicated tests should be performed, and all findings should be reported in detail.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability was caused or aggravated by his service-connected knee disabilities. 

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the service-connected knee disabilities were productive of falls that either caused or aggravated his left shoulder disorder.

The examiner should provide a rationale for all opinions and conclusions reached.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


